Citation Nr: 0530123	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  05-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50% prior to 
September 27, 2004, for service-connected post-traumatic 
stress disorder with secondary alcohol abuse.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1966 to July 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and was remanded in 
August 2005. 


FINDINGS OF FACT

On November 1, 2005, prior to the promulgation of a decision 
in the appeal, the Board received written notification signed 
by the veteran to the effect that he wished to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a disability 
rating in excess of 50% prior to September 27, 2004, for 
service-connected post-traumatic stress disorder with 
secondary alcohol abuse.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, the veteran has withdrawn his appeal of the 
issue on appeal.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


